EXHIBIT 10(a)

LIST OF RECIPIENTS OF INDEMNITY AGREEMENTS


                    On March 19, 2002, Hastings Manufacturing Company entered
into an Indemnity Agreement in the form attached hereto with each officer and/or
director listed below:

 

1.

Mark R. S. Johnson

 

2.

Andrew F. Johnson

 

3.

Monty C. Bennett

 

4.

William R. Cook

 

5.

Douglas A. DeCamp

 

6.

Neil A. Gardner

 

7.

Dale W. Koop

 

8.

Thomas J. Bellgraph

 

9.

Stephen G. Uhen

 

10.

Jeffrey P. Guenther

 

11.

Richard L. Zwiernikowski

 

12.

Tim P. Vehlewald
















--------------------------------------------------------------------------------


INDEMNITY AGREEMENT

                    THIS AGREEMENT ("Agreement") is made as of March 19, 2002,
by and between HASTINGS MANUFACTURING COMPANY, a Michigan corporation
("Hastings"), and the undersigned ("Indemnitee").

                    It is essential to Hastings to attract and retain as
directors and officers the most capable persons available. The substantial
increase in corporate litigation subjects directors and officers to expensive
litigation risks at the same time that the availability of economical directors'
and officers' liability insurance has been severely limited. In furtherance of
the express policy of Hastings to indemnify its directors and officers so as to
provide them with the maximum possible protection permitted by law, and in
consideration of Indemnitee's agreement to serve as a director or officer of
Hastings, the parties are entering into this Agreement.

                    ACCORDINGLY, the parties agree as follows:

          Section 1.           Definitions. As used in this Agreement:

          (a)          "Expenses" means all costs, expenses and obligations paid
or incurred in connection with investigating, litigating, being a witness in,
defending or participating in, or preparing to litigate, defend, be a witness in
or participate in any matter that is the subject of a Proceeding (as defined
below), including attorneys' and accountants' fees and court costs.

          (b)          "Proceeding" means any threatened, pending or completed
action, suit or proceeding, or any inquiry or investigation, whether brought by
or in the right of Hastings or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee may be or may have
been involved as a party or otherwise by reason of the fact that Indemnitee is
or was a director, officer, employee, agent or fiduciary of Hastings, or by
reason of any action taken by Indemnitee or any inaction on Indemnitee's part
while acting as a director, officer, employee, agent or fiduciary of Hastings,
or by reason of the fact that Indemnitee is or was serving at the request of
Hastings as a director, officer, employee, agent or fiduciary of another
corporation, partnership, joint venture, trust or other enterprise.

          (c)          "Resolution Costs" includes any amount paid in connection
with a Proceeding and in satisfaction of a judgment, fine, penalty or any amount
paid in settlement.

          Section 2.           Agreement to Serve. Indemnitee agrees to serve as
a director and/or officer of Hastings for so long as Indemnitee is duly elected
or appointed or until the tender of Indemnitee's written resignation.

          Section 3.           Indemnification. The indemnification provided
under this Agreement shall be as follows:

          (a)          Hastings shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee in connection with any
Proceeding. Additionally, in any Proceeding other than a Proceeding by or in the
right of Hastings, Hastings shall indemnify Indemnitee against all Resolution
Costs actually and reasonably incurred by Indemnitee in connection with the
Proceeding. No indemnification shall be made under this subsection:




-2-

--------------------------------------------------------------------------------


          (i)          with respect to remuneration paid to Indemnitee if it is
determined by a final judgment or other final adjudication that the remuneration
was in violation of law;

          (ii)          on account of any suit in which judgment is rendered
against Indemnitee for an accounting of profits made from the purchase or sale
by Indemnitee of securities of Hastings pursuant to the provisions of Section 16
of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or
similar provisions of any federal, state or local law;

          (iii)          on account of Indemnitee's conduct that is determined
by a final judgment or other final adjudication to have been knowingly
fraudulent, deliberately dishonest or willful misconduct;

          (iv)          on account of Indemnitee's conduct that a final judgment
or other final adjudication is determined to have been in bad faith, in
opposition to best interests of Hastings or produced an unlawful personal
benefit;

          (v)          with respect to a criminal proceeding if Indemnitee knew
or reasonably should have known that Indemnitee's conduct was illegal; or

          (vi)          if a final decision by a court having jurisdiction in
the matter determines that indemnification under this Agreement is not lawful.

          (b)          In addition to any indemnification provided under
Subsection 3(a) above, Hastings shall indemnify Indemnitee against any Expenses
or Resolution Costs incurred by Indemnitee, regardless of the nature of the
Proceeding in which Expenses and/or Resolution Costs were incurred, if the
Expenses or Resolution Costs would have been covered under any directors' and
officers' liability insurance policies in effect on the effective date of this
Agreement or that become effective on any later date.

          (c)          In addition to any indemnification provided under
Subsections 3(a) and 3(b) above, Hastings shall provide Indemnitee, to the
fullest extent allowed by law as now or later enacted or interpreted, with
indemnification against any Expenses and/or Resolution Costs incurred by
Indemnitee in connection with any Proceeding. To the extent a change in the laws
of the State of Michigan (whether by statute or judicial decision) permits
greater indemnification, either by agreement or otherwise, than presently
provided by law or this Agreement, it is the intent of the parties that
Indemnitee shall enjoy by this Agreement the greater benefits afforded by the
change.

          (d)          Without limiting Indemnitee's right to indemnification
under any other provision of this Agreement, Hastings shall indemnify Indemnitee
in accordance with the provisions of this subsection if Indemnitee is a party to
or threatened to be made a party to or otherwise involved in any Proceeding by
or in the right of Hastings to procure a judgment in its favor by reason of the
fact that Indemnitee was or is a director and/or officer of Hastings or is or
was serving at the request of Hastings as a director, officer, employee or agent
of another corporation, partnership, joint venture, trust or other enterprise,
against all Expenses actually and reasonably incurred by Indemnitee and any
amounts paid by Indemnitee in settlement of the Proceeding, but only if
Indemnitee acted in good faith in a manner that Indemnitee reasonably believed
to be in or not opposed to the best interests of Hastings, except that no
indemnification shall be made under this





-3-

--------------------------------------------------------------------------------


subsection in respect of any claim, issue or matter as to which Indemnitee shall
have been adjudged to be liable to Hastings in the performance of his duty to
Hastings, unless and only to the extent that any court in which the Proceeding
was brought determines upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnity, in which event indemnification shall be
limited to expenses actually and reasonably incurred.



          (e)          Notwithstanding anything in this Agreement to the
contrary, prior to a Change in Control (as defined below), Indemnitee shall not
be entitled to indemnification pursuant to this Agreement in connection with any
Proceeding initiated by Indemnitee against Hastings or any director, officer,
employee, agent or fiduciary of Hastings (in such capacity) unless Hastings has
joined in or consented to the initiation of the Proceeding or such Proceeding
relates to the enforcement by Indemnity of Indemnitee's rights under this
Agreement.

          Section 4.           Payment of Indemnification.

          (a)          Expenses incurred by Indemnitee and subject to
indemnification under Section 3 above shall be paid directly by Hastings or
reimbursed to Indemnitee within two (2) days after the receipt of a written
request of Indemnitee providing that Indemnitee undertakes to repay any amount
paid or advanced under this Section to the extent that it is ultimately
determined that Indemnitee is not entitled to indemnification under Section 3.

          (b)          Except as otherwise provided in Section 4(a) above, any
indemnification under Section 3 above shall be made no later than thirty (30)
days after receipt by Hastings of the written request of Indemnitee, unless
within that 30-day period the Board of Directors, by a majority vote of a quorum
consisting of directors who are not parties to the Proceeding, determines that
Indemnitee is not entitled to the indemnification set forth in Section 3 or
unless the Board of Directors refers Indemnitee's indemnification request to
independent legal counsel. In cases where there are no directors who are not
parties to the Proceeding, the indemnification request shall be referred to
independent legal counsel. If the indemnification request is referred to
independent legal counsel, then Indemnitee shall be paid no later than
forty-five (45) days after Indemnitee's initial request to Hastings unless
within that time independent legal counsel presents to the Board of Directors a
written opinion stating in unconditional terms that indemnification is not
allowed under Section 3 of this Agreement. If a Change in Control (as defined in
Section 5) occurs and results in individuals who were directors prior to the
circumstances giving rise to the Change in Control ceasing for any reason to
constitute a majority of the Board of Directors, the above determination, if
any, shall be made by independent legal counsel and not the Board of Directors.
Hastings agrees to pay the reasonable fees of the independent legal counsel and
to fully indemnify that counsel against any and all expenses (including
attorneys' fees), claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant to this Agreement. If there has not
been a Change in Control as defined in Section 5, independent legal counsel
shall be selected by the Board or Directors or the executive committee of the
board, and if there has been a Change in Control, the independent legal counsel
shall be selected by Indemnitee

          (c)          The right to indemnification payments as provided by this
Agreement shall be enforceable by Indemnitee in any court of competent
jurisdiction. The burden of proving that indemnification is not permitted by
this Agreement shall be on Hastings or on the person challenging the
indemnification. Neither the failure of Hastings, including




-4-

--------------------------------------------------------------------------------


its Board of Directors, to have made a determination prior to the commencement
of any Proceeding that indemnification is proper, nor an actual determination by
Hastings, including its Board of Directors or independent legal counsel, that
indemnification is not proper, shall bar an action by Indemnitee to enforce this
Agreement or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement. If the Board of Directors or independent
legal counsel determines in accordance with Section 4(b) above that Indemnitee
would not be permitted to be indemnified in whole or in part, Indemnitee shall
have the right to commence litigation in any court in the State of Michigan
having subject matter jurisdiction and that venue is proper seeking an
independent determination by the court or challenging the determination by the
Board of Directors or independent legal counsel, and Hastings hereby consents to
service of process and to appear in that Proceeding. Expenses incurred by
Indemnitee in connection with successfully establishing Indemnitee's right to
indemnification, in whole or in part, shall also be reimbursed by Hastings.



          Section 5.          Defense of Claim. Prior to a Change in Control:

          (a)          Hastings, jointly with any other indemnifying party,
shall be entitled to assume the defense of any Proceeding as to which Indemnitee
requests indemnification. After notice from Hastings to Indemnitee of its
election to assume the defense of a Proceeding, Hastings shall not be liable to
Indemnitee under this Agreement for any legal or other Expenses subsequently
incurred by Indemnitee in connection with the defense of such matter other than
reasonable costs of investigation or as otherwise provided in subsection (c)
below.

          (b)          Except as provided in Section 5(c) below, Hastings need
not, in any action or actions, employ or approve the employment of more than one
counsel to represent Indemnitee and any other officer or other party entitled to
indemnification pursuant to an agreement similar to this Agreement or otherwise.

          (c)          Indemnitee may employ his own counsel in a Proceeding and
be indemnified therefor if (i) Hastings approves, in writing, the employment of
such counsel, or (ii) either (A) Indemnitee has reasonably concluded that there
are conflicts of interest between Hastings and Indemnitee or between Indemnitee
and other parties represented by counsel employed by Hastings to represent
Indemnitee in the Proceeding, or (B) Hastings has not employed counsel to assume
the defense of the Proceeding.

          Section 6.          Establishment of Trust. In the event of a
Potential Change in Control of Hastings (as defined below), Hastings shall, upon
written request by Indemnitee, create a trust for the benefit of Indemnitee and
from time to time upon written request of Indemnitee shall fund such trust in an
amount sufficient to satisfy any and all Expenses or Resolution Costs that may
properly be subject to indemnification under Section 3 above anticipated at the
time of each such request. The amount or amounts to be deposited in the trust
pursuant to this funding obligation shall be determined by a majority vote of a
quorum consisting of directors who are not parties to such Proceeding, the
executive committee of the Board of Directors or the Chief Executive Officer of
Hastings. If all such individuals are parties to the Proceeding, the amount or
amounts to be deposited in the trust shall be determined by independent counsel.
The terms of the trust shall provide that upon a Change in Control: (1) the
trust shall not be revoked or the principal thereof invaded, without the written
consent of Indemnitee; (2) the trustee shall advance, within two (2) business
days of a request by Indemnitee, any amount properly payable to Indemnitee


-5-

--------------------------------------------------------------------------------


under Subsection 4(a) of this Agreement; (3) the trust shall continue to be
funded by the Corporation in accordance with the funding obligation set forth
above; (4) the trustee shall promptly pay to Indemnitee all amounts for which
Indemnitee shall be entitled to indemnification pursuant to this Agreement or
otherwise; and (5) all unexpended funds in such trust shall revert to Hastings
upon a final determination by a court of competent jurisdiction that Indemnitee
has been fully indemnified under the terms of this Agreement. The trustee shall
be chosen by Indemnitee and shall be a national or state bank having a combined
capital and surplus of not less than $50,000,000. Nothing in this Section shall
relieve Hastings of any of its obligations under this Agreement. At the time of
each draw from the trust fund, Indemnitee shall provide the trustee with a
written request providing that Indemnitee undertakes to repay such amount to the
extent that it is ultimately determined that Indemnitee is not entitled to such
indemnification. Any funds, including interest or investment earnings thereon,
remaining in the trust fund shall revert and be paid to Hastings if: (1) a
Change in Control has not occurred; and (2) if the executive committee of the
Board of Directors or the Chairman or Chief Executive Officer of Hastings
determines that the circumstances giving rise to that particulate funding of the
trust no longer exists.



                    A "Change in Control" shall mean a change in control of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14a promulgated under the Exchange Act, provided
that, without limitation, such a change in control shall be deemed to have
occurred if: (1) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of Hastings and
any new director whose election by the Board of Directors or nomination for
election by Hastings' shareholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute a majority thereof;
(2) the shareholders of Hastings approve a merger or consolidation of Hastings
with any other corporation, other than a merger or consolidation which would
result in the voting securities of Hastings outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least 80% of the
total voting power represented by the voting securities of Hastings or such
surviving entity outstanding immediately after such merger or consolidation; or
(iii) the shareholders of Hastings approve a plan of complete liquidation of
Hastings or an agreement for the sale or disposition by Hastings of all or
substantially all of Hastings' assets.

                    A "Potential Change in Control" shall be deemed to have
occurred if (1) Hastings enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control; (2) any person (including
Hastings) publicly announces an intention to take or to consider taking actions
which once consummated would constitute a Change in Control; or (3) the Board of
Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

          Section 7.           Partial Indemnification; Successful Defense. If
Indemnitee is entitled under any provision of this Agreement to indemnification
by Hastings for some or a portion of the Expenses or Resolution Costs actually
and reasonably incurred by Indemnitee but not, however, for the total amount,
Hastings shall nevertheless indemnify Indemnitee for the portion



-6-

--------------------------------------------------------------------------------


of the Expenses or Resolution Costs to which Indemnitee is entitled. Moreover,
notwithstanding any other provision of this Agreement, to the extent that
Indemnitee has been successful on the merits or otherwise in defense of any or
all claims relating in whole or in part to a Proceeding or in defense of any
issue or matter in a Proceeding, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection with
that Proceeding.



          Section 8.           Consent. Unless and until a Change in Control has
occurred, Hastings shall not be liable to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding made without
Hastings' written consent. Hastings shall not settle any Proceeding in any
manner that would impose any penalty or limitation on Indemnitee without
Indemnitee's written consent. Neither Hastings nor Indemnitee shall unreasonably
withhold their consent to any proposed settlement.

          Section 9.           Severability. If this Agreement or any portion of
this Agreement (including any provision within a single section, subsection or
sentence) shall be held to be invalid, void or otherwise unenforceable on any
ground by any court of competent jurisdiction, Hastings shall nevertheless
indemnify Indemnitee as to any Expenses or Resolution Costs with respect to any
Proceeding to the full extent permitted by law or any applicable portion of this
Agreement that shall not have been invalidated, declared void or otherwise held
to be unenforceable.

          Section 10.           Indemnification Hereunder Not Exclusive. The
indemnification provided by this Agreement shall be in addition to any other
rights that Indemnitee may be entitled under the Articles of Incorporation, the
Bylaws, any agreement, any vote of shareholders or disinterested directors, the
Michigan Business Corporation Act, or otherwise, both as to actions in
Indemnitee's official capacity and as to actions in another capacity while
holding office.

          Section 11.          No Presumption. For purposes of this Agreement,
the termination of any claim, action, suit or proceeding, by judgment, order,
settlement (whether with or without court approval) or conviction, or upon a
plea of nolo contendere, or its equivalent, shall not create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law.

          Section 12.          Subrogation. In the event of payment under this
Agreement, Hastings shall be subrogated to the extent of the payment to all of
the rights of recovery of Indemnitee, who shall execute all documents required
and shall do everything that may be necessary to secure those rights, including
the execution of all documents necessary to enable Hastings to effectively bring
suit to enforce those rights.

          Section 13.           No Duplication of Payments. Hastings shall not
be liable under this Agreement to make any payment to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, Bylaw or
otherwise) of the amounts otherwise indemnifiable under this Agreement.

          Section 14.           Notice. Indemnitee shall, as a condition
precedent to his right to be indemnified under this Agreement, give to Hastings
notice in writing as soon as practicable of any claim for which indemnity will
or could be sought under this Agreement. Notice to Hastings shall be directed to
Hastings Manufacturing Company, 325 North Hanover, Hastings, Michigan 49058,
Attention: Chief Executive Officer (or to any other individual or address that
Hastings


-7-

--------------------------------------------------------------------------------


designates in writing to Indemnitee). Notice shall be deemed received three (3)
days after the date postmarked if sent by prepaid mail properly addressed. In
addition, Indemnitee shall give Hastings any information and cooperation that it
may reasonably require and is within Indemnitee's power to give.



          Section 15.          Counterparts. This Agreement may be executed in
any number of counterparts, each of which shall constitute an original, and all
of which taken together shall constitute a single document.

          Section 16.          Continuation of Indemnification. The
indemnification rights provided to Indemnitee under this Agreement, including
the right provided under Subsection 4(a) above, shall continue after Indemnitee
has ceased to be a director, officer, employee, agent or fiduciary of Hastings
or any other corporation, partnership, joint venture, trust or other enterprise
that Indemnitee served in any of those capacities at the request of Hastings.

          Section 17.          Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of Hastings and Indemnitee and their
respective successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation or otherwise to all or substantially all of the
business or assets of Hastings, spouses, heirs, and personal and legal
representatives.

          Section 18.          Applicable Law. This Agreement shall be governed
by and construed in accordance with the laws of the State of Michigan applicable
to contracts made and to be performed in that State without giving effects to
the principles of conflicts of laws.

          Section 19.          Liability Insurance. To the extent Hastings
maintains an insurance policy or policies providing directors' and officers'
liability insurance, Indemnitee shall be covered by the policy or policies, in
accordance with its or their terms, to the maximum extent of the coverage
available for any officer, employee, agent or fiduciary of Hastings.

          Section 20.          Period of Limitations. No legal action shall be
brought and no cause of action shall be asserted by or on behalf of Hastings or
any affiliate of Hastings against Indemnitee, Indemnitee's spouse, heirs,
executors or personal or legal representatives after the expiration of two (2)
years from the date of accrual of such cause of action, and any claim or cause
of action of Hastings or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within such two (2) year
period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action such shorter period shall
govern.

          Section 21.          Amendments; Waiver. No supplement, modification,
amendment, or waiver of this Agreement or any of its terms shall be binding
unless executed in writing by all of the parties to this Agreement or, in the
case of waiver, by the party against whom the waiver is asserted. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions of this Agreement (whether or not similar) nor
shall any waiver constitute a continuing waiver.

          Section 22.          Entire Agreement. This Agreement sets forth the
entire agreement and understanding of Hastings and Indemnitee in respect of the
subject matter hereof and supersedes all prior agreements, arrangements and
understandings relating to the subject matter hereof, including any previous
indemnity agreements between Hastings and Indemnitee.



-8-

--------------------------------------------------------------------------------


                    The parties have executed this Agreement as of the date
stated in the first paragraph of this Agreement.


 

HASTINGS MANUFACTURING
COMPANY



By /s/ Mark R. S. Johnson

--------------------------------------------------------------------------------

     Mark R. S. Johnson
     Chairman and Chief Executive Officer          

INDEMNITEE





--------------------------------------------------------------------------------














-9-